DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species D and Z in the reply filed on August 11, 2022 is acknowledged.
Claims 1, 3, 7, 11, 14, 19, 23, 24, 28, 35, 37 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 11, 2022.
Claims 8, 20, 25, 27 and 44-49 are under consideration.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on June 7, 2019; September 27, 2019 and July 24, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: throughout the specification Applicant refers to “complimentary” nucleic acid strands. However, the term “complimentary” usually refers to a drink or a breakfast. The correct term used for nucleic acid strands is “complementary”.
Appropriate correction is required.
Claim Objections
Claims 8, 20, 25, 27 and 44-49 are objected to because of the following informalities: claim 8 and the dependent claim 20 recite a term “complimentary” regarding nucleic acid strands. However, the term “complimentary” usually refers to a drink or a breakfast. The correct term used for nucleic acid strands is “complementary”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27 is drawn to the method of claim 8, wherein the method further comprises amplifying the nucleic acid strand or a portion thereof of the nucleic acid strand-bound substrate of step (5), optionally wherein the amplifying step is performed after step (5) or optional step (6) or optional step (7).
Applicant did not describe any method in which the oligonucleotide bound to a substrate is amplified after the oligonucleotide-substrate conjugate is contacted with the enzyme, therefore Applicant was not in possession of the invention as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 25, 44-46, 48 and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campton et al. (US 2019/0317080 A1; with a priority date to April 13, 2018).
Regarding claim 8, Campton et al. teach a method for testing a sample for the presence of one or more targets comprising (the optional steps are omitted): 
(1) contacting a sample being tested for the presence of one or more targets with one or more target-specific binding partners, wherein each target-specific binding partner is linked to a nucleic acid strand and wherein target-specific binding partners of different specificity are linked to different nucleic acid strands (Fig. 1C; [0035]; [0043]);
(3) contacting the sample from step (1) with an enzyme linked to a nucleic acid strand complimentary to the nucleic acid strand linked to the target-specific binding partner (Fig. 1C; [0043]; [0052]-[0063]);
 (5) contacting the sample from step (3) with a substrate conjugate comprised of a nucleic acid strand-bound substrate, where the substrate and nucleic acid strand are linked optionally with a first releasable linker (Fig. 1C; [0043]; [0052]-[0063]); 
(8) contacting the sample from step (5) with a nucleic acid strand bound detectable label, linked optionally with a second releasable linker, where the nucleic acid strand is a specific binding pair member to the nucleic acid strand in step (5) (Fig. 1C; [0043]; [0052]-[0063]).
Regarding claim 25 and 44, Campton et al. teach releasing the label by dehybridization of nucleic acid strands ([0037]).
Regarding claim 44, Campton et al. teach imaging the labels ([0033]).
Regarding claim 45, Campton et al. teach repeating the steps if more than one target is detected ([0035]-[0037]).
Regarding claim 46, Campton et al. teach HRP and tyramide (Fig. 1C; [0043]).
Regarding claims 48 and 49, Campton et al. teach HRP activating tyramide and tyramide deposition on the sample (=receptor for activated substrate) ({0043]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Campton et al. (US 2019/0317080 A1; with a priority date to April 13, 2018) and Chu et al. (Nucl. Acids Res., vol. 16, pp. 3671-3691, 1988).
A) Campton et al. teach antibody and HRP linked to oligonucleotides, but do not specifically teach releasable linkers.
B) Regarding claim 20, Chu et al. teach conjugation of proteins and antibodies to oligonucleotides by disulfide linkers, which can be reversed in the presence of DTT (page 3671-3682; page 3684, paragraphs 2-4; page 3688; page 3689, paragraphs 1-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the releasable disulfide linkers as suggested by Chu et al. to conjugate antibodies and HRP to oligonucleotides in the method of Campton et al. The motivation to do so would have been that having cleavable linkers would allow performing multiple target labeling reaction by removing HRP from the reaction site in order to detect a different target with high specificity and sensitivity.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Campton et al. (US 2019/0317080 A1; with a priority date to April 13, 2018) and de Montellano et al. (Biochemistry, vol. 27, pp. 5470-5476, 1988).
A) Campton et al. teach deactivation of the label for sequential labeling reactions, but do not teach deactivation of HRP.
B) Regarding claim 47, de Montellano et al. teach deactivation of HRP using sodium azide in the presence of hydrogen peroxide (page 5471, paragraphs 2-10; page 5472).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used HRP inactivation as suggested by de Montellano et al. in the method of Campton et al. The motivation to do so would have been that inactivation of HRP bound to the sample would allow performing multiple target labeling reaction by preventing HRP from participating in the subsequent labeling reaction in order to detect a different target with high specificity and sensitivity.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 44-46, 48 and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48, 50 and 52 of copending Application No. 16/992,654 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘654 application.
Specifically, claim 8 of the instant application is drawn to a method for testing a sample for the presence of one or more targets comprising: 
(1) contacting a sample being tested for the presence of one or more targets with one or more target-specific binding partners, wherein each target-specific binding partner is linked to a nucleic acid strand and wherein target-specific binding partners of different specificity are linked to different nucleic acid strands; 
(2) optionally removing unbound target-specific binding partners; 
(3) contacting the sample from step (1) or optionally step (2) with an enzyme linked to a nucleic acid strand complimentary to the nucleic acid strand linked to the target-specific binding partner 
(4) optionally removing unbound enzyme linked to complimentary nucleic acid strands;
(5) contacting the sample from step (3) or optionally step (4) with a substrate conjugate comprised of a nucleic acid strand-bound substrate, where the substrate and nucleic acid strand are linked optionally with a first releasable linker; 
(6) optionally removing unbound substrate conjugates; 
(7) optionally deactivating the bound enzymes or releasing the bound enzymes; 
(8) contacting the sample from step (5) or optionally steps (6)-(7) with a nucleic acid strand bound detectable label, linked optionally with a second releasable linker, where the nucleic acid strand is a specific binding pair member to the nucleic acid strand in step (5); 
(9) optionally imaging the sample to detect the bound labels; 
(10) optionally releasing the bound label from step (8) optionally by releasing the linker of step (5) or optionally step (8) or optionally steps (5) and (8); and 
(11) optionally repeating steps (1)-(10) or any subset thereof and optionally if more than one target-specific binding partner is used, repeating steps (1)-(8) or any subset thereof prior to step (9) of imaging.
Claim 48 of the ‘654 application is drawn to a method for detecting one or more targets, comprising: 
(1) contacting a sample being tested for the presence of one or more targets with one or more target-specific binding partners, wherein each target-specific binding partner is linked to a docking strand, and wherein target-specific binding partners of different specificity are linked to different docking strands, 
(2) optionally removing unbound target-specific binding partners, 
(3) contacting the sample with enzyme-labeled strands having a nucleotide sequence that is complementary to a docking strand, 
(4) optionally removing unbound enzyme-labeled strands, 
(5) contacting the sample with tyramide-bound docking strands, wherein the docking strand is a barcode for an imager strand; 
(6) enzymatically converting the tyramide moiety into an activated state, wherein the activated state results in a covalent linkage of the tyramide-bound docking strand to the target site, 
(7) optionally quenching the enzymatic reaction, 
(8) optionally removing the enzyme-labeled strands, 
(9) optionally repeating a subset of steps 3-8; 
(10) contacting the sample with one or more imager strands, 
(11) optionally repeating at least some of steps 3-10.
Claim 50 is drawn to the method of claim 48, wherein the docking strand linked to the target-specific binding partner introduced in step (1) is different from the docking strand of the tyramide-bound docking strands introduced in step (5); claim 52 is drawn to the method of claim 48, wherein the enzyme-labeled strands are HRP-labeled strands.
Therefore, instant claims 8, 44, 45, 48 and 49 are obvious over claim 50 of the ‘654 application, and claim 46 is obvious over claim 52.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 1, 2022